Citation Nr: 1205930	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  11-18 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from August 1956 to August 1960.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During pendency of this appeal, a July 2011 RO rating decision granted a then pending claim for service connection for tinnitus. The Veteran has not appealed from the assigned initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the competent evidence weighs against an etiological relationship between the Veteran's bilateral hearing loss and his active military service to include noise exposure therein.


CONCLUSION OF LAW

The criteria are not met for service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim being decided on appeal, the RO has issued April 2007 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and                the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). The VCAA letter also included notification pertaining to the downstream disability rating and effective date elements of             the Veteran's claim. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the August 2010 rating decision          on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining available service treatment records (STRs) and VA outpatient treatment records. The Board recognizes that this is a fire-related case in which the Veteran's original STRs were apparently damaged in a 1973 fire at the National Personnel Records Center (NPRC). Even so, it appears that most if not all of his original STRs were located and copied for purposes of inclusion in the record. In any event, the Veteran during his lifetime completed a NA Form 13055 sent to him for purpose of reconstructing the service treatment record, but did not indicate further sources of treatment during service as the basis to obtain any outstanding medical evidence in this case. There is no indication of any outstanding private medical records to obtain. The Veteran has undergone VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claim, the Veteran provided private treatment records, and several personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system (including sensorineural hearing loss) may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are           26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

As a preliminary consideration to discussion of the merits of this case, the Board observes that upon inquiry with the NPRC, it was determined that this case in fire-related. It appears that most if not all of the Veteran's service treatment records were recovered. Ultimately, the Board cannot say with certainty whether all missing records were recovered. In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing                  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all reasonable measures to assist the Veteran in obtaining available medical evidence pertinent to and contemporaneous with his military service have been carried out. The Board further recognizes the concomitant duty to carefully explain the reasons and bases for the instant decision.

Review of the available service treatment history does not show any instance of documented symptoms, complaints or findings of hearing problems, or otherwise reported in-service noise exposure. The Veteran upon his June 1960 military separation examination underwent a whispered voice hearing test which indicated results of 15/15 in each ear. He also underwent audiological evaluation which established pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
5
10
5
5
15

The Veteran's Form DD-214, Report of Separation from Service indicates a military occupational specialty (MOS) as a Communications and Relay Center Equipment Repairman.

In April 2007, the Veteran underwent a private audiological evaluation, resulting in an impression of mild sloping to moderate sensorineural hearing loss in both ears. The audiologist indicated a history of sociocusis [i.e., loss of 
hearing caused by noise exposures that are part of the social environment] and presbycusis [i.e., age-related loss of hearing]. Also identified was a history of noise exposure.  The Veteran further had an audiogram, the results of which are printed in graphic form but are not legible. However, the Board sees no need for obtaining clarification of these hearing test results as there never has been any material question or doubt in this case that the Veteran does experience hearing loss,              the only determinative issue is the etiology of the same.  

An August 2008 private general medical consultation indicates an overall assessment, in part, of sensorineural hearing loss. 

The Veteran has alleged in this case having sustained in-service noise exposure from having been within 125 feet of C-130 aircraft taking off. He describes having experienced hearing loss ever since his military service, even though he did not seek treatment for this condition until later in life. He further describes great difficulty   in hearing higher pitched tones and comprehending what was being said in public due to background noise for several years now. 

The Veteran underwent a VA Compensation and Pension examination in        August 2010 by an audiologist, during which he reported military noise exposure from his occupation in teletype and communications. He indicated post-service occupational noise exposure as a technician for a telegraph company, and recreational noise exposure in woodworking. An audiogram study was attempted, but the test results were unreliable, and final results were considered invalid. 

Upon re-examination in June 2011, the Veteran described having worked in service as a communications repairmen and having been exposed to machinery noise and teletype machines. He reported using mostly hand tools while doing the majority of his work. As to occupational noise exposure, he again described work post-service as a communications technician, though he denied having to wear hearing protection there. He had also worked as a warehouse manager for a furniture store. Recreationally, he reported woodworking but also indicated use of hearing protection. An audiogram was performed which indicated: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
60
LEFT
65
65
60
70
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 68 percent in the left ear. The VA examiner characterized the results as showing a normal sloping to moderately severe sensorineural hearing loss in the right ear, and a moderately severe to severe sensorineural hearing loss in the left ear. The diagnosis was bilateral hearing loss and tinnitus. 

The VA examiner further indicated the opinion that bilateral hearing loss was not caused by or the result of acoustic trauma during military service. The stated rationale was that on review of STRs, the separation exam from 1960 documented normal hearing at military separation. According to the VA examiner, the Veteran's MOS likely exposed him to excessive noise, but the STRs did not indicate that this had a negative impact on hearing. In fact, the claims file documented that military noise exposure did not cause hearing loss during military service. All hearing tests in the STRs documented normal hearing with no evidence of tinnitus. In addition, the more recent VA Compensation and Pension audiogram indicated hearing that was not consistent with acoustic trauma. The etiology of the Veteran's asymmetry was unknown. 

Taking the foregoing into consideration, the Board must issue a denial of the claim for service connection for bilateral hearing loss. Initially, the Board is fully cognizant of the fact that the Veteran manifests a current bilateral hearing loss recognized as disabling for VA compensation purposes, under the criteria set forth at 38 C.F.R. § 3.385. What must then be evaluated is whether there is competent and probative evidence etiologically linking that diagnosed hearing loss disability with the Veteran's military service, in this case, his reported in-service noise exposure. In determining whether there was any source of in-service noise exposure to begin with, the Board is not limited to review of the documented service record, and is able to consider the Veteran's own assertions of noise exposure. See e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (indicating that claimant who is layperson is competent to state own observations within the scope of own observation or experience). The Veteran has alleged excessive noise exposure in his occupational capacity as a teletype machine repairman and also proximity to aircraft taking off, and the Board has no reason to regard his assertions as other than fully competent and credible. With this element of in-service injury also having been established, the Board must turn to the dispositive question of medical causation.

In this regard, the preponderance of the competent and probative evidence that has developed unfortunately leaves no other plausible conclusion than that the claimed condition in all likelihood was not incurred in military service. Incidental to this finding, though by no means dispositive, is the fact that the Veteran's STRs do not reflect documented treatment for hearing difficulties in service. The 1960 separation exam in particular demonstrated at or near normal hearing through all modalities of measurement of hearing acuity. Without question there is the fact that not all of         the Veteran's STRs may be of record in this case, so the Board does not attempt to premise its findings upon the deficiency of in-service treatment alone. Nor for that matter would that be the correct adjudication procedure, particularly where there       is already competent lay testimony otherwise establish in-service excessive noise exposure. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service). That notwithstanding, however, there is otherwise no clear and competent indication that the Veteran's bilateral hearing loss is a disability of service origin. Of key importance to this finding is the total lack of any recorded treatment history for nearly 50 years following separation from service. It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether service connection is warranted. Also recognized is the principle that the  lay testimony of a claimant where found credible is competent to establish the continuity of symptomatology for a claimed disability since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). However, while the Veteran in this case alleges hearing loss since military service, the Board finds compelling the fact that the Veteran did not once seek treatment, VA or otherwise, until 2007. As such, Veteran may be credible in describing continuity of symptomatology but this allegation still cannot be deemed very persuasive.  

Finally, and ultimately most determinative, there is the June 2011 VA audiologist examiner's opinion to the effect that bilateral hearing loss is causally unrelated to military service noise exposure. The Board ascribes probative weight to this opinion, given that it is grounded in complete review of the documented record and has a clear rationale. While the opinion cites to the lack of documented hearing problems in the STRs, that is not the only factor for consideration. Rather, the examiner's rationale also points out that the type of hearing loss displayed on an audiogram itself was not consistent with prior acoustic trauma. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran,     the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Moreover, the Board is satisfied that the VA examiner properly took into consideration the Veteran's own reported history of noise exposure in service, as expressly indicated by the opinion itself. The Board considers the fact that the examiner would indicate positively on the issue of causal nexus for the separate claimed disability of tinnitus (for which service connection has been granted), based almost entirely on reported history of noise exposure and symptoms, as further indication circumstantially that the examiner did properly account for the Veteran's own lay assertions in attempting to resolve the issue of etiology. 

In summary, the Board deems the VA examiner's opinion to have substantial probative weight, and the remaining evidence of record generally to be consistent with the finding of the lack of the element of a causal nexus to service.                  The Veteran's own assertions on the specific subject of etiology have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a hearing loss disorder with a substantial onset after initial noise exposure, as a matter not within the purview of lay observation. See Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for bilateral hearing loss. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


